FILED
                            NOT FOR PUBLICATION
                                                                            FEB 23 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


AI QING LIN,                                     No. 11-71579

              Petitioner,                        Agency No. A088-132-280

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted February 12, 2016**
                                 Honolulu, Hawaii

Before: GRABER, BYBEE, and CHRISTEN, Circuit Judges.

      Ai Qing Lin petitions for review of the Board of Immigration Appeals’

(BIA) decision denying his application for asylum and withholding of removal.

We have jurisdiction under 8 U.S.C. § 1252, and we deny the petition.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The BIA upheld the IJ’s finding that Lin was not credible and denied Lin’s

asylum and withholding of removal application for that reason. We affirm the

BIA’s decision because the evidence does not “compel[] a contrary result.” Jie Cui

v. Holder, 712 F.3d 1332, 1336 (9th Cir. 2013). The BIA correctly noted that “the

respondent’s testimony is replete with inconsistencies.” For example, Lin testified

to the asylum officer that he was detained for 15 days after a dispute with family

planning officials. But he later testified to the IJ that the 15-day detention occurred

when he was much younger and was for religious reasons.

      We also affirm the BIA’s decision to deem Lin’s application for relief under

the Convention Against Torture waived. Lin previously withdrew that application.

      PETITION DENIED.




                                           2